internal_revenue_service number release date index number ------------------------------- ------------------------ ------------------------- ------------------------------------------ -------------------------------- in re ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-115972-16 date date legend settlor spouse son trust a_trust date date date date date date individual individual attorney attorney law firm state statute state statute state court x ---------------------------- -------------------------- ----------------------------- ---------------------------------------------------------------------------------------- ------------------------------------------------------------------ ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- ------------------------ -------------------------- -------------------- ---------------------- ----------------- ------------------- ----------------------- ----------------- ------------------------- -------------------- -------------------------------------------------- ---------------------------------------------------- ------------------------------------------------ ---------------------------------------------------------------------------------------- -------- ---- plr-115972-16 dear ------------ this letter responds to your authorized representative’s letter dated date requesting gift estate and generation-skipping_transfer gst tax rulings with respect to the proposed modifications of a_trust the facts and representations submitted are summarized as follows on date settlor created trust a on date trust a was amended and restated at which point it became irrevocable date and date are prior to date pursuant to article iii of trust a three separate trusts have been established with identical terms one for each of settlor's three sons one of those separate trusts trust was established for the benefit of son article iii provides that the trustees other than settlor’s spouse spouse may distribute net_income among the son and his issue at the trustees' discretion any net_income not distributed is to be accumulated and added to principal the trustees other than spouse also have the discretion to distribute principal for the son or his issue for their health maintenance support and education or to assist any of them in the purchase of a home or in a business or profession if the son is living at the death of the survivor of settlor and spouse the trustees are directed to distribute to the son one-tenth of the principal of the trust when he reaches thirty years of age and four-ninths when he reaches thirty-five years of age if at the death of the survivor of settlor or spouse the son has already attained these ages the trustees are at that time to make the required distributions to the son the balance of the trust will continue on the same terms for income and principal distributions upon the death of the son the balance of principal and any undistributed_income is to be distributed to the persons specified by the son in the exercise of a limited_power_of_appointment if the power_of_appointment is not exercised the balance of the trust is to be distributed to the son's issue per stirpes if the son is deceased at the death of the survivor of settlor and spouse the balance of the principal and undistributed_income will be distributed to the son's issue per stirpes if the son and all his issue die the entire balance of his trust shall be added to the trusts for the other sons of settlor article vi paragraph b provides in relevant part that all real_estate decisions are to be made during settlor’s lifetime by spouse while she is trustee all other decisions including real_estate decisions made after settlor’s death or while settlor is plr-115972-16 alive and spouse is not serving as trustee are to be made by a majority of trustees entitled to act in any specific instance under article x paragraph a settlor appoints spouse and attorney as the original trustees upon the death resignation or inability of spouse to serve as trustee settlor appoints individual as successor trustee and upon individual 1’s death resignation or inability to serve the vacancy is to be filled by such individual or series of individuals other than settlor as the last to serve of spouse and individual may designate in writing under article x paragraph b upon settlor’s death spouse individual and attorney are to serve as co-trustees upon the death resignation or inability of either individual or spouse to serve as trustee individual is appointed as trustee as each son attains the age of twenty-five he will become a trustee of his trust article x paragraph c provides that upon the death resignation or inability of attorney to serve as co-trustee the vacancy will be filled by a member of law firm that attorney may designate in his will but in the event that he fails to designate or if his designee dies resigns or is unable to serve said vacancy shall be filled and shall continue to be filled by a member of law firm as shall be designated by that firm from time to time article x paragraph d provides that as each trustee attains the age of x he or she shall resign and be succeeded in accordance with paragraphs a b and c article x paragraph e provides in relevant part that a son or other issue of settlor who is serving as a trustee is prohibited from participating in any decision relating to discretionary distributions of income or principal on date the three sons of settlor signed a statement that acknowledges that each individual trustee other than a son of settlor shall have one vote with respect to all business decisions to be made by the trustees the sons of settlor shall collectively have one vote with respect to all business decisions to be made by the trustees the term business decisions is defined to mean any decision that pertains to or affects an interest in a closely held investment including any decision to acquire additional interests in an existing closely held investment on date state court issued a decree that appointed each son as a co-trustee of his separate trust on date attorney was appointed as a co-trustee of each separate trust law firm delivered a letter dated date to spouse stating that i attorney was serving as co-trustee with attorney ii attorney would serve as successor trustee to attorney upon attorney 1’s resignation iii after the termination of service as trustee by both attorney and attorney law firm would designate as successor trustee a partner of law firm who is acceptable to spouse if she is living or the sons of plr-115972-16 spouse if spouse is not living iv such procedure would be repeated each time a partner of law firm terminated his service as trustee v if such procedure to appoint a successor trustee by law firm did not result in the appointment of a trustee who is acceptable to spouse if she is living or the sons of spouse if spouse is not living then law firm would assist and cooperate with any court_proceeding to appoint a trustee who is not related or subordinate to any of the beneficiaries within the meaning of sec_672 of the internal_revenue_code to fill such vacancy attorney and spouse resigned as trustees when they reached the age of x individual was already more than x years old when spouse resigned so individual never served as trustee currently son and attorney are the only co-trustees of trust state statute provides in relevant part that a noncharitable irrevocable_trust may be modified or terminated upon consent of the settlor and all beneficiaries even if the modification or termination is inconsistent with a material purpose of the trust a settlor's power to consent to a trust's modification or termination may be exercised by a guardian an agent under the settlor's general power_of_attorney or an agent under the settlor's limited power_of_attorney that specifically authorizes that action state statute provides in relevant part that all beneficiaries and trustees of a_trust may enter into a binding nonjudicial settlement agreement with respect to any matter involving the trust a nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this chapter or other applicable law under the authority of state statute the beneficiaries which include son and son’s children and trustees of trust propose to enter into a nonjudicial settlement agreement to amend certain administrative provisions of trust a the settlement agreement will provide for successor trustee provisions in light of the fact that law firm dissolved under the settlement agreement the date statement paragraph b of article vi and article x in its entirety are revoked each son of settlor is to serve as co- trustee of his separate trust with attorney the settlement agreement also provides that a new article x is to be added to trust a the new article x provides in relevant part that at least one independent_trustee is to serve each separate trust each son is to have the right at any time to remove any trustee including an independent_trustee then serving his separate trust and to appoint a substitute trustee who is an independent_trustee each son may appoint an individual or individuals to exercise such powers known as an appointment person to appoint a new independent_trustee in the case of son’s death or disability the settlement further provides that the individual trustees by majority vote may appoint individuals to serve as additional trustees provided that only independent plr-115972-16 trustees are eligible to elect additional trustees who are not independent trustees each individual trustee may appoint one or more individuals to serve concurrently or consecutively as his or her successor if at any time there is no independent_trustee serving the vacancy in the position is to be filled by the son of settlor or if none by a majority of the income beneficiaries of such trust who are of age and able to give or withhold consent no son or other issue of settlor who may at any time be serving as trustee may participate in any decision relating to the discretionary distributions of income or principal an independent_trustee is defined as a trustee who is not a_related_or_subordinate_party as defined in sec_672 to settlor spouse or any of settlor’s issue you have requested the following rulings the proposed modifications to trust will not constitute the grant of a general_power_of_appointment under sec_2041 and sec_2514 and thus the assets of trust will not be includible in son’s gross_estate at death and will not be deemed to be transferred by son for gift_tax purposes the proposed modifications to trust will not constitute a constructive_addition to trust under sec_2601 and will not affect the exempt status of trust for gst tax purposes the proposed modifications to trust will not cause distributions from or the termination of any interest in trust to be subject_to gst tax law and analysis ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides in part that a plr-115972-16 donee may have a power_of_appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that a general_power_of_appointment is a power that is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the posessor that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_25_2514-1 of the gift_tax regulations provides in part that a donee may have a power_of_appointment if he has the power to remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and a has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself a is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment in revrul_95_58 1995_2_cb_191 the service ruled that a decedent grantor's reservation of an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee's discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not included in the decedent's gross_estate under sec_2036 or sec_2038 plr-115972-16 sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor's spouse if living with the grantor or any one of the following the grantor's father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in this case none of the proposed modifications affect the dispositive provisions of trust at all times both before and after the proposed modifications no son or other issue of settlor who may at any time be serving as trustee may participate in any decision relating to the discretionary distributions of income or principal under the proposed modification at all times there is to be an independent_trustee of each separate trust a son of settlor may remove a trustee and must replace that trustee with an independent_trustee the son of settlor may not participate in any way with the selection of a non-independent trustee furthermore in the case of the son’s death or disability only the appointment person may appoint an independent_trustee son’s power to remove and replace a trustee is equivalent to the power referenced in revrul_95_58 where a replacement trustee may not be related or subordinate to the powerholder within the meaning of sec_672 accordingly based on the facts submitted and the representations made we conclude that the proposed modifications to trust will not constitute the grant of a general_power_of_appointment under sec_2041 and sec_2514 and thus the assets of trust will not be includible in son’s gross_estate at death and will not be deemed to be transferred by son for gift_tax purposes ruling sec_2 and sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was plr-115972-16 irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides in relevant part that for purposes of chapter a constructive_addition under sec_26_2601-1 is treated as an addition to a_trust sec_26_2601-1 provides in relevant part that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides in relevant part that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if the power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under paragraph b or of this section hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held plr-115972-16 the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in sec_26_2601-1 example considers the following situation in settlor established an irrevocable_trust for the benefit of settlor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in this case trust was created funded and became irrevocable prior to date it is represented that there have been no additions actual or constructive since that date son’s rights under the proposed modification to remove any trustee and to appoint a successor to such trustee provided that any trustee so appointed shall be an independent_trustee should not be considered a constructive_addition to any trust because such rights do not constitute a general_power_of_appointment within the meaning of sec_2041 and sec_2514 the changes are administrative in nature under sec_26_2601-1 and will not be considered to shift a beneficial_interest to a lower generation in the trust see example of sec_26_2601-1 the changes will not result in a shift in any beneficial_interest to a lower generation nor do the changes extend the time for vesting of any beneficial_interest in trust accordingly based upon the facts submitted and the representations made we conclude that the proposed modifications to trust will not constitute a constructive_addition to trust under sec_2601 and will not affect the exempt status of plr-115972-16 trust for gst tax purposes we also conclude that the proposed modifications to trust will not cause distributions from or the termination of any interest in trust to be subject_to gst tax in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
